LATTIMORE, Judge.
Conviction for receiving and concealing stolen property; punishment, two years in the penitentiary.
A car was stolen in Brownwood, Texas, from Mr. Agnew on the night of June 26, 1931. It was recovered in September, 1931, in Hamilton county. The motor number had been changed. Mr. Moore testified that on July 2, 1931, appellant came to the place of business of witness in Reagan county, in a car which he then traded to witness in consideration of $100.00 in money, and the settlement of an account of $50.00 owed to witness by appellant and his brother-in-law, Joe Mayfield, who was with appellant at the time. Appellant told witness he had a car that he would let him have. Witness stated to appellant that, if the car was in the clear and he could get a bill of sale and transfer, he would take the car. Witness said he and appellant drove the car, came to an agreement on the terms stated; that he paid appellant $50.00 on the trade, and put the car in a garage. He further testified that during that conversation appellant told him that the papers on the Car were in possession of his wife in Brownwood, and that she would mail them to witness. Further he said appellant told witness he got the car as a down payment on a trade-in of his shoe shop.
After appellant left, witness examined the motor number on the car and made note of it. Two or three days later appellant came back with the papers transferring the car and witness compared the motor number on same.with the motor number which he had taken from the car in question and observed that they were different. He called appellant’s attention to this. Appellant said he “would call that fellow up and get it straightened up.” He went out, notwithstanding there was a telephone where the parties were. He came back in a few minutes and said the man was out of town; that he would take the papers and straighten them out. About noon on the 7th of July appellant came back and said he had failed to get the papers straight*270ened out, and would repossess the car and pay witness back his money, which he did. Witness did not see the car after this until he later saw it in possession of Mr. Agnew in Brownwood.
As far as the facts in this record go, said car was next seen, after the falling through of the trade between Moore and appellant, behind a barn at the home of appellant’s father in Hamilton county, where witness Maddox said he first saw it covered up with a sheet. This witness said after remaining at Mr. Richardson’s some four weeks the car was brought to his garage at Olin, where it -stayed some four weeks and until the sheriff of that county and Mr. Agnew came and got it. How the car got to Mr. Richardson’s is not shown by the testimony.
There were two counts in the indictment, one charging theft of a car, the other the receiving and concealing of same after it had been stolen by one Joe Mayfield. The verdict found appellant guilty of the latter offense.
There was no error in admitting the statement of Mr. Agnew, the owner of the stolen car, that he thought he was reasonably well acquainted with the cash market value of said car when stolen, and that it was $150.00. Both appellant and Mr. Moore, the man to whom appellant bargained to trade said car, testified that this was the value agreed upon by them in their trade for the car.
We see nothing tangible in the complaints in bills of exception Nos. 2, 3 and 4. Mr. Agnew was permitted to testify that he identified the car found in Hamilton county as his by reason -of certain peculiarities observed on same; and the fact that '“he and his family had used it for some time,” was provable in support of Agnew’s assertion that he knew and could identify the car. Every man’s claim of ownership of a particular piece -of physical property is, in a sense, his personal opinion.
Bill of exception No. 6 sets out that, while appellant’s witness Tate was on the stand testifying to appellant’s good reputation, he was asked on redirect examination by appellant’s attorney a question, which is not set out, but it does appear from the bill of exception that the State’s attorney said: “It is their own witness (referring to Tate) and for them to suggest that they have not heard it questioned, it is leading and objectionable from several standpoints. For counsel to put these remarks into the witness’ mouth, and we object to it. It is his own witness.” The trial court then said: “It is not a proper question to have been asked under any circumstances, but proceed to question this witness.” This remark of the court was -excepted to by appellant as a comment on the weight of the *271testimony, as improper, and prejudicial to the rights of appellant, and in effect telling the jury that the testimony of Tate was not legal or was such as could be considered. We have carefully considered this bill, and find ourselves unable to agree with appellant either as to the possible injury or the effect of the remark of the state’s attorney. Taking for granted, in the absence of any showing to the contrary, that the question asked by appellant’s attorney was as stated by the attorney for the state, we see no error in sustaining the state’s objection. We do not think the language used by the trial court such as would call for a reversal.
Bill No. 7 complains of the rejection of testimony as to statements made by Joe Mayfield some weeks after the loss of the car, to the effect that he had left his car in Hamilton county. The testimony was clearly hearsay. The testimony of Elliott and Watkins that one Bell tried to sell them a car about June 26th, which appellant “contended was the same car which the State contended appellant attempted to sell Moore,” and that when Bell tried to sell such car Joe Mayfield was with him,— would not seem material, or in any way to disprove or overcome the state’s theory that Mayfield stole the car and disposed of it to appellant, who then attempted to sell it to Moore, claiming it as his own. See bills of exception 8, 9 and 10.
The matters complained of in bill of exception 11 were competent. The questions asked were. pertinent to the issue of appellant’s theft of the car, which was charged in count No. 1 of the indictment. We fail to see the relevance of the matters, set out in bill of exception 12, objection to which was sustained. There is also a bill of exception containing and setting out exceptions taken to the court’s charge, none of which present, error.
Finding no error in the record, the judgment will be affirmed-

Affirmed.